DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba (JP-2003-022901A).
With respect to claim 1, Chiba teaches a method for manufacturing a resistor (title), comprising: preparing electrode metals (20) and a resistor metal (10); stacking the electrode metal, the resistor metal, and the electrode metal, and applying pressure from stacked direction while heating and compressing (hot rolling) the stacked electrode metal, resistor, and electrode metal to form an integrated resistor base material in which mutual atoms of the electrode metal and the resistor metal diffuse each other, a width (broadest reasonable interpretation) of a bonded surface between the electrode metal and the resistor metal of the integrated resistor base material being larger than a thickness (broadest reasonable interpretation) of the resistor metal (figures 2; and the machine translation), applying pressure to the resistor base material from a direction perpendicular to the stacked direction to make the resistor base material a thin plate-shape resistor base material (figures 2; and the machine translation); and, obtaining (broadest reasonable interpretation) individual resistors (separate resistor materials depicted in figure 2,2) from the thin plate-shape resistor base material (figures 2; and the machine translation), the bonded surface between the electrode metal and the resistor metal of each individual resistor having the same shape as a cross section (broadest reasonable interpretation) of the resistor metal, the electrode metal having a flat electrode surface that forms the bonded surface between the electrode metal and the resistor metal of each individual resistor (figures 2; and the machine translation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiba as applied to claim 1 above, and further in view of Hirasawa (WO 2015/146433A1 IDS).
With respect to claim 4, Chiba does not teach wherein a wire bonding position on an electrode metal portion when mounting is indicated.  
However, Hirasawa teaches wherein a wire bonding position on an electrode metal portion when mounting is indicated (figure 6; and paragraphs 45-46).
At the time of filing the claimed invention it would have been obvious to mark the wire bonding location as taught by Hirasawa in the process of Chiba in order to ensure that the bond is formed in the desired location. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiba as applied to claim 1 above, and further in view of Zama et al. (JP-2000-114009A1 IDS) (hereafter Zama).
With respect to claim 5, Chiba does not teach wherein obtaining the individual resistors from the thin plate-shape resistor material comprises punching out the individual resistors from the thin plate-shape resistor base material with a press; and a length and a width of each individual resistor are determined by punching dimensions of the press.  
However, Zama teaches the outer circumference of the resistor 46 is punched out from the rolled body 36 by die punching (figure 8; and paragraphs 32 and 33 of the machine translation).
At the time of filing the claimed invention it would have been obvious to die punch as taught by Zama the resistor material of Chiba in order to reproducibly form a resistor of the desired shape.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735